DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

This is in reply to an amendment filed on September 13, 2021 regarding Application No. 16/727,477.  The instant application is a continuation of Application No. 15/905,603, filed on February 26, 2018, now abandoned, which is a continuation of Application No. 13,627,793, filed on September 26, 2012, now Patent No. US 9,904,501.  Applicant amended claims 1, 3, 12, and 19.  Claims 1-20 are pending.


Response to Arguments
Applicant’s arguments filed on September 13, 2021 have been fully considered but they are not persuasive.

	In response to Applicant’s remark regarding several features, pending claims, and cited prior art references (Remarks/Arguments, p. 7), the Office respectfully submits that all features of pending claims 1-20 are taught and/or suggested by the cited references, as discussed in the rejections below.  As such, pending claims 1-20 are not allowable.

	In response to Applicant’s argument regarding claim 1, “a processor configured to:7 Serial No. 16/727,477Attorney Docket No. 6583-161-CON-2determine [a] hinge is in an open position . . .based on each of [a] first variation in [an] electromagnetic field, [a] first strength of the electromagnetic field, [a] second variation in the electromagnetic field, [a] second strength of the electromagnetic field”, and cited references (Remarks/Arguments, pp. 7-8), the Office Kilpatrick as modified by Lee and Bodette.  More specifically, paragraphs [0100], [0101], [0117]-[0123], [0224], and [0225] and figures 8 and 15-17 of Kilpatrick teach “wherein the processor is further configured to: determine the hinge is in an open position in which the first and second screens are not substantially back-to-back in adjacent planes based on each of the first variation in the position or movement of the first and second display panels and the second variation in the position or movement of the first and second display panels; after determining the hinge is in the open position, determine the hinge is in a closed position in which the first and second screens are oriented substantially back-to-back in adjacent planes based on each of the first variation in the position or movement of the first and second display panels and the second variation in the position or movement of the first and second display panels”.  Also, paragraphs [0119], [0121], [0125], and [0128] and figures 12, 14, 16, and 18 of Lee teach “a Hall-Effect sensor configured to sense a variation in and a strength of an electromagnetic field” (i.e., strength and variation thereof) and paragraph [0030] and figure 6 of Bodette teach “a processor configured to generate an electromagnetic field”.  Thus, the combination of Kilpatrick, Lee, and Bodette teaches “a processor configured to generate an electromagnetic field;… wherein the processor is further configured to: determine the hinge is in an open position in which the first and second screens are not substantially back-to-back in adjacent planes based on each of the first variation in the electromagnetic field, the first strength of the electromagnetic field, the second variation in the electromagnetic field, and the second strength of the electromagnetic field; after determining the hinge is in the open position, determine the hinge is in a closed position in which the first and second screens are oriented substantially back-to-back in adjacent planes based on each of the first variation in the electromagnetic field, the first strength of the electromagnetic field, the second variation in the electromagnetic field, and the second strength of the electromagnetic field”.
Kilpatrick, the amended claims, “based on each of the first variation in the electromagnetic field, the first strength of the electromagnetic field, the second variation in the electromagnetic field, and the second strength of the electromagnetic field”, “elements described in the Office Action”, and examination of the recited claimed feature (Remarks/Arguments, p. 8), the Office respectfully disagrees and submits that the argument is not commensurate with the rejections and that the recited features are taught and/or suggested by the cited references, as discussed above and in the rejections below.

	In response to Applicant’s argument regarding claim 1, “a processor configured to: determine [a] hinge is in a closed position . . .based on each of [a] first variation in [an] electromagnetic field, [a] first strength of the electromagnetic field, [a] second variation in the electromagnetic field, and [a] second strength of the electromagnetic field”, and cited references (Remarks/Arguments, p. 8), the Office respectfully disagrees and submits that the recited features are taught by Kilpatrick as modified by Lee and Bodette, as discussed above and in the rejections below.

 	In response to Applicant’s argument regarding Kilpatrick, the amended claims, “based on each of the first variation in the electromagnetic field, the first strength of the electromagnetic field, the second variation in the electromagnetic field, and the second strength of the electromagnetic field”, “elements described in the Office Action”, and examination of the recited claimed feature (Remarks/Arguments, pp. 8-9), the Office respectfully disagrees and submits that the argument is not commensurate with the rejections and that the recited features are taught and/or suggested by the cited references, as discussed above and in the rejections below.

	In response to Applicant’s remark regarding “motivat[ion] to combine Kilpatrick with Lee and Bodette” and “claimed device” (Remarks/Arguments, p. 9), the Office respectfully disagrees and submits that the motivations to combine the references are as discussed in the rejections below.

	In response to Applicant’s argument regarding “Kilpatrick, Lee, nor Bodette” and “a processor configured to determine a hinge is in an open position based on each of [a] first variation in [an] electromagnetic field, [a] first strength of the electromagnetic field, [a] second variation in the electromagnetic field, and [a] second strength of the electromagnetic field” (Remarks/Arguments, p. 9), the Office respectfully submits that the argument is not commensurate with the rejections and that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	In response to Applicant’s argument regarding “[a]dding a Hall-Effect sensor to Kilpatrick's… teaching of determining a hinge is in an open position ‘based on the at least the first variation in the position or movement of the first and second display panels and the at least the second variation in the position or movement of the first and second display panels’” and “determining a hinge is in an open position based on each of [a] first variation in [an] electromagnetic field, [a] first strength of the electromagnetic field, [a] second variation in the electromagnetic field, and [a] second strength of the electromagnetic field” (Remarks/Arguments, p. 9), the Office respectfully disagrees and submits that the argument is not commensurate with the rejections and that Kilpatrick in combination with Lee and Bodette teach and/or suggest the recited claim language, as discussed above and in the rejections below.
“adding a Hall-Effect sensor to Kilpatrick's… teaching of determining a hinge is in a closed position ‘based on the at least the first variation in the position or movement of the first and second display panels and the at least the second variation in the position or movement of the first and second display panels’” and “determining a hinge is in a closed position based on each of [a] first variation in [an] electromagnetic field, [a] first strength of the electromagnetic field, [a] second variation in the electromagnetic field, and [a] second strength of the electromagnetic field” (Remarks/Arguments, p. 9), the Office respectfully disagrees and submits that the argument is not commensurate with the rejections and that Kilpatrick in combination with Lee and Bodette teach and/or suggest the recited claim language, as discussed above and in the rejections below.

	In response to Applicant’s arguments regarding no cited reference or combination of cited references, “such a feature”, and “substitution of terms” (Remarks/Arguments, p. 9), the Office respectfully disagrees and submits that the arguments are not commensurate with the rejection and the claimed features discussed above are taught and/or suggested by the cited references, as discussed above and in the rejections below.

	In response to Applicant’s argument regarding independent claims 12 and 19, no cited reference, and “these features” (Remarks/Arguments, p. 10), the Office respectfully disagrees and submits that all features of independent claims 12 and 19  are taught and/or suggested by the cited references, as discussed similarly above with respect to independent claim 1 and in the rejections below.



Applicant’s remark regarding non-statutory double patenting rejections of claims 1, 4-8, 12, 14-17, and 19 (Remarks/Arguments, p. 10) is acknowledged.  The rejections, however, are maintained.

For the reasons discussed in the rejections below, pending claims 1-20 are not allowable. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-3, 6-13, and 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kilpatrick, II et al. in US 2010/0060664 A1 (hereinafter Kilpatrick) in view of Lee et al. in US 2010/0298032 A1 (hereinafter Lee), in further view of Bodette et al. in US 2010/0148883 A1 (hereinafter Bodette).

Regarding claim 1, Kilpatrick (FIGs. 8 and 15-17) teaches:
A device (FIG. 15), comprising: 
first (1504) and second (1502) screens (1504 and 1502) comprising first and second display panels (i.e., touch surfaces of the screens 1504 and 1502), respectively, the first and second display panels configured to receive input (e.g., a user inputs indicating a double tap at an application icon on the touch screen; [0102]) and provide a graphical output (application window) (an application window is displayed in responsive to a user input indicating a double-tap at an application icon; [0102]); 
a hinge (1505; [0119]) connected to the first and second screens (1504 and 1502; [0119]); 
a processor (810; FIG. 8 and [0100]);
a first Hall-Effect sensor (1512; see [0117] and [0121]) positioned on the first screen (1504) and configured to sense a first variation in position or movement of the first and second display panels (i.e., first Hall-Effect sensor 1512 positioned on first ; and 
a second Hall-Effect sensor (1516; see [0117] and [0121]) positioned on the second screen (1502) and configured to sense a second variation in position or movement of the first and second display panels (i.e., second Hall-Effect sensor 1516 positioned on the second screen 1502 and configured to detect an open or closed position – variation in inclination or movement; see FIGs. 15-17, [0120], [0121], and [0123]), 
wherein the processor (810) (FIGs. 8 and 15-17, [0100], [0101], and [0117]-[0123]) is further configured to: 
determine the hinge (1505) is in an open position (see FIGs. 16 and 17) in which the first (1504) and second (1502) screens are not substantially back-to-back in adjacent planes (see FIGs. 16 and 17) based on each of the first variation in the position or movement of the first and second display panels and the second variation in the position or movement of the first and second display panels (see FIGs. 16 and 17, [0100], [0117], [0118], and [0120]-[0123]);
after determining the hinge (1505) is in the open position (see FIGs. 16 and 17) (see FIGs. 16 and 17, [0100], [0117], [0118], and [0120]-[0123]), determine the hinge (1505) is in a closed position (folded closed configuration; FIG. 15 and [0120]) in which the first (1504) and second (1502) screens are oriented substantially back-to-back in adjacent planes (see FIG. 15) based on each of the first variation in the position or movement of the first and  and the second variation in the position or movement of the first and second display panels (see FIG. 15, [0100], and [0117]-[0121], see also [0224] and [0225]); and 
disable the graphical output of the second (1502) screen in response to determining the hinge (1505) is in the closed position ([0120]) (e.g., in the closed position, display surfaces 1504 and 1502 are inactive in a second predetermined configuration; see [0118] and [0121], see also [0144], [0224], and [0225]).  
Kilpatrick teaches:
first (1512) and second (1516) Hall-Effect sensors, 
as discussed above, but does not explicitly teach: 
a first Hall-Effect sensor configured to sense a first variation in the electromagnetic field and a first strength of the electromagnetic field; and 
a second Hall-Effect sensor configured to sense a second variation in the electromagnetic field and a second strength of the electromagnetic field,
determine the hinge is in an open position in which the first and second screens are not substantially back-to-back in adjacent planes based on each of the first variation in the electromagnetic field, the first strength of the electromagnetic field, the second variation in the electromagnetic field, and the second strength of the electromagnetic field;
determine the hinge is in a closed position in which the first and second screens are oriented substantially back-to-back in adjacent planes based on each of the first variation in the electromagnetic field, the first strength of the electromagnetic field, the second variation in the electromagnetic field, and the second strength of the electromagnetic field.
Kilpatrick sense a variation in and a strength of an electromagnetic field since it is known in the art that a Hall-Effect sensor is a magnetic field sensor that measures a magnitude of a magnetic field.
Lee teaches:
a Hall-Effect sensor configured to sense a variation in and a strength of an electromagnetic field ([0119] – i.e., strength and variation thereof; also: FIGs. 12 and 14, [0121], [0125], and [0128], see also FIGs. 16 and 18).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify the Hall-Effect sensors taught by Kilpatrick to include: a Hall-Effect sensor configured to sense a variation in and a strength of an electromagnetic field, as taught by Lee, in order to obtain the benefit of providing “various graphic user interfaces… according to shapes formed by the plurality of bodies and/or the posture of the mobile terminal.”  (Lee: [0012]).
However, it is noted that Kilpatrick as modified by Lee does not teach:
a processor configured to generate an electromagnetic field.
	Bodette (FIG. 6) teaches:
a processor (16A) configured to generate an electromagnetic field (see [0030]).
	At the time of invention, it would have been obvious to one of ordinary skill in the art to modify the processor taught by Kilpatrick as modified by Lee to include: a processor configured to generate an electromagnetic field, as taught by Bodette, such that Kilpatrick as modified by Lee and Bodette teaches: a processor configured to generate an electromagnetic field (processor taught by Bodette combined with the processor taught by Kilpatrick as modified by Lee); a first Hall-Effect sensor positioned on the first screen and configured to sense a first variation in the electromagnetic field and a first strength of the electromagnetic field (electromagnetic field taught by Bodette and the Hall-Effect Lee combined with the first Hall-Effect sensor and first screen taught by Kilpatrick); and a second Hall-Effect sensor positioned on the second screen and configured to sense a second variation in the electromagnetic field and a second strength of the electromagnetic field (electromagnetic field taught by Bodette and the Hall-Effect sensor and sensing of a variation in and a strength of an electromagnetic field taught by Lee combined with the second Hall-Effect sensor and second screen taught by Kilpatrick), determine the hinge is in an open position in which the first and second screens are not substantially back-to-back in adjacent planes based on each of the first variation in the electromagnetic field, the first strength of the electromagnetic field, the second variation in the electromagnetic field, and the second strength of the electromagnetic field (electromagnetic field taught by Bodette and the Hall-Effect sensor configured to sense a variation in and a strength of an electromagnetic field taught by Lee combined with the processor, first and second Hall-Effect sensors, determine the hinge is in an open position, and first and second screens taught by Kilpatrick); determine the hinge is in a closed position in which the first and second screens are oriented substantially back-to-back in adjacent planes based on each of the first variation in the electromagnetic field, the first strength of the electromagnetic field, the second variation in the electromagnetic field, and the second strength of the electromagnetic field (electromagnetic field taught by Bodette and the Hall-Effect sensor configured to sense a variation in and a strength of an electromagnetic field taught by Lee combined with the processor, first and second Hall-Effect sensors, determine the hinge is in a closed position, and first and second screens taught by Kilpatrick), in order to “control[] electromagnetic interference caused by electronic devices.”  (Bodette: [0002]).


Regarding claim 2, Kilpatrick as modified by Lee and Bodette teaches: 
The device of claim 1. 
Kilpatrick (FIGs. 15-17) further teaches:
further comprising a third Hall-Effect sensor (1514) positioned proximal to the second screen (1502) ([0119] and [0121]).  

	Regarding claim 3, Kilpatrick as modified by Lee and Bodette teaches:
 		The device of claim 2.  
Kilpatrick (FIGs. 15-17) further teaches:
wherein the third Hall-Effect sensor (1514) is configured to sense a third variation in position or movement of the first and second display panels (third Hall-Effect sensor 1514 detects an open or closed position – a variation in inclination or movement; see [0120], [0121], and [0123]).
 Kilpatrick teaches:
the third Hall-Effect sensor (1514), 
as discussed above, but does not explicitly teach:
the third Hall-Effect sensor is configured to sense a third variation in the electromagnetic field and a third strength of the electromagnetic field. 
However, it would have been obvious that the Hall-Effect sensor of Kilpatrick would sense at least one of a variation in and a strength of an electromagnetic field since it is known in the art that a Hall-Effect sensor is a magnetic field sensor that measures a variation in and magnitude of magnetic field.

Lee teaches:
a Hall-Effect sensor sensing variation in and a strength of an electromagnetic field ([0119] – i.e., strength and variation thereof; also: FIGs. 12 and 14, [0121], [0125], and [0128], see also FIGs. 16 and 18 ).
	At the time of invention, it would have been obvious to one of ordinary skill in the art to modify the Hall-Effect sensor taught by Kilpatrick to include: a Hall-Effect sensor sensing variation in and a strength of an electromagnetic field, as taught by Lee, such that Kilpatrick as modified by Lee teaches: the third Hall-Effect sensor is configured to sense a third variation in the electromagnetic field and a third strength of the electromagnetic field (Hall-Effect sensor taught by Lee combined with the third Hall-Effect sensor taught by Kilpatrick), in order to obtain the benefit of providing “various graphic user interfaces… according to shapes formed by the plurality of bodies and/or the posture of the mobile terminal.”  (Lee: [0012]).

Regarding claim 6, Kilpatrick as modified by Lee and Bodette teaches:
The device of claim 1. 
Kilpatrick (FIGs. 15-17) further teaches:
wherein the first and second display panels comprise first and second active display areas (areas where the icons and applications are displayed for user input in touch surfaces of the first and second screens 1504 and 1502; see [0102]), respectively, and wherein the first (1504) and second (1502) screens have a range of rotation about the hinge (1505) of more than 180 degrees (see FIGs. 15-16 and [0137] discloses “degree of fold, such as within a range of between approximately -180 degrees to approximately 180 degrees”), wherein in the open position (see FIGs. 16 and 17) the first screen (1504) is transverse to the second screen (1502) .  

Regarding claim 7, Kilpatrick as modified by Lee and Bodette teaches:
The device of claim 6.  
Kilpatrick (FIG. 21, which may be the electronic device of FIGs. 1-20 or any combination, see [0127]) further teaches:
wherein the hinge (a hinge of device 2100 or 1505; FIG. 15) is configured to enable a distance (gap 2102) between the first and second active display areas (the areas where the icons and applications are displayed for user input in touch surface screens 1504 and 1502; see [0102]) of no more than about 10 mm ([0130]) (gap 2102 disclosed by Kilpatrick is same as distance D disclosed by Applicant in FIG. 17 and [0243] where the hinge is enabled to open or close between two displays.  The gap 2102 is between 0 and 2.4 mm, which is no more than about 10 mm; note: “about 10 mm” is interpreted as 10 mm subject to variations in manufacturing).

	Regarding claim 8, Kilpatrick as modified by Lee and Bodette teaches:
The device of claim 7. 
Kilpatrick (FIG. 21, which may be the electronic device of FIGs. 1-20 or any combination, see [0127]) further teaches:
wherein the distance (gap 2102) is no more than about 5 mm ([0130] discloses that the gap 2102 is between approximately 0 and 2.4 mm, which is no more than about 5 mm; note: “about 5 mm” is interpreted as 5 mm subject to variations in manufacturing).  

	Regarding claim 9, Kilpatrick as modified by Lee and Bodette teaches:
The device of claim 8. 
Kilpatrick (FIG. 21, which may be the electronic device of FIGs. 1-20 or any combination, see [0127]) further teaches:
wherein the distance (gap 2102) is no more than about 1 mm ([0130] discloses that the gap 2102 is between approximately 0 and 2.4 mm.  Thus, e.g., a gap 2102 of 0.2 mm is no more than about 1 mm; note: “about 1 mm is interpreted as 1 mm subject to variations in manufacturing). 

Regarding claim 10, Kilpatrick as modified by Lee and Bodette teaches:
The device of claim 9. 
Kilpatrick (FIG. 21, which may be the electronic device of FIGs. 1-20 or any combination, see [0127]) further teaches:
wherein the distance (gap 2102) is no more than about 0.5 mm ([0130] discloses that the gap 2102 is between approximately 0 and 2.4 mm.  Thus, e.g., a gap 2102 of 0.2 mm is no more than about 0.5 mm; note: “about 0.5 mm” is interpreted as 0.5 mm subject to variations in manufacturing).  


	Regarding claim 11, Kilpatrick as modified by Lee and Bodette teaches:
The device of claim 10. 
Kilpatrick (FIG. 21, which may be the electronic device of FIGs. 1-20 or any combination, see [0127]) further teaches:
wherein the distance (2102) is no more than about 0.25 mm ([0130] discloses that the gap 2102 is between approximately 0 and 2.4 mm.  Thus, e.g., a gap 2102 of 0.2 mm is no more than about 0.25 mm; note: “about 0.25 mm” is interpreted as 0.25 mm subject to variations in manufacturing).  

Regarding claim 12, Kilpatrick is modified in the same manner and for the same reasons set forth in the discussion of claim 1 above.  Claim 12 differs from claim 1 above in that claim 1 is directed to an apparatus whereas claim 12 is directed to a method.  Thus, method claim 12 is rejected under similar rationale as apparatus claim 1 above.

	Regarding claim 13, this claim is rejected under similar rationale as claim 2 above.

	Regarding claim 16, this claim is rejected under similar rationale as claim 6 above.

	Regarding claim 17, this claim is rejected under similar rationale as claim 7 above.
	
	Regarding claim 18, this claim is rejected under similar rationale as claim 11 above.

	Regarding claim 19, this claim is rejected under similar rationale as claim 1 above.

A non-transitory computer-readable medium comprising processor-executable instructions which, when executed by a processor of a device, causes the processor to:
is additionally recited.
Kilpatrick (FIG. 8) also teaches:
A non-transitory computer-readable medium (832) comprising processor-executable instructions which, when executed by a processor (810) of a device (FIG. 15), causes the processor (810) to ([0099]-[0101], [0117]-[0123], and [0291]):.

	Regarding claim 20, this claim is rejected under similar rationale as claim 2 above.


Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kilpatrick in view of Lee, in further view of Bodette, and in further view of Lauder et al. in US 2012/0068798 A1 (hereinafter Lauder).

Regarding claim 4, Kilpatrick as modified by Lee and Bodette teaches:
The device of claim 1.   
However, it is noted that Kilpatrick as modified by Lee and Bodette does not teach: 
further comprising a first magnet configured to resist opening of the device when the hinge is in the closed position, wherein one or more of the first and second Hall-Effect sensors is further configured to sense a magnetic field of the first magnet.  
	Lauder (Figs. 6, 7A, 17A, and 17B) teaches:
further comprising a first magnet (magnetically active components of magnetic attachment feature 216) configured to resist opening of a device (1100 and 1200, see also 100 and 200) when a hinge (1204) is in a closed position (Fig. 17A) ([0126], [0187], and [0188], see also [0105], [0116], [0120], [0121], and [0189]), wherein one or more of first and second Hall-Effect sensors (118) is further configured to sense a magnetic field of the first magnet (magnetically active components of magnetic attachment feature 216) (Fig. 7A and [0116]-[0118]; see also [0071], [0093], [0223], and [0236]).  
	At the time of invention, it would have been obvious to one of ordinary skill in the art to modify the device taught by Kilpatrick as modified by Lee and Bodette to include: further comprising a first magnet configured to resist opening of a device when a hinge is in a closed position, wherein one or more of first and second Hall-Effect sensors is further configured to sense a magnetic field of the first magnet, as taught by Lauder, such that Kilpatrick as modified by Lee, Bodette, and Lauder teaches: further comprising a first magnet configured to resist opening of the device when the hinge is in the closed position, wherein one or more of the first and second Hall-Effect sensors is further configured to sense a magnetic field of the first magnet (first magnet, device, hinge, and first and second Hall-Effect sensors taught by Lauder combined with the device including the hinge and first and second Hall-Effect sensors taught by Kilpatrick as modified by Lee and Bodette), in order to obtain the benefits of securing two elements together (Lauder: [0188] and [0189]) and changing an operating state of the device (Lauder: [0070] and [0071]).

	Regarding claim 5, Kilpatrick as modified by Lee, Bodette, and Lauder teaches:
The device of claim 4. 

Kilpatrick as modified by Lee and Bodette does not teach:
further comprising a second magnet, wherein the first magnet is proximal to the first screen and the second magnet is proximal to the second screen.  
	Lauder (Figs. 7A, 17A, and 17B) teaches:
further comprising a second magnet (magnetic elements 116 of securing attachment feature 110), wherein a first magnet (magnetically active components of magnetic attachment feature 216) is proximal to a first element (200) and the second magnet (magnetic elements 116 of securing attachment feature 110) is proximal to a second screen (100) (Fig. 7A, [0116], and [0126], see also [0120] and [0121]).  
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify the device taught by Kilpatrick as modified by Lee and Bodette to include: further comprising a second magnet, wherein a first magnet is proximal to a first element and the second magnet is proximal to a second screen, as taught by Lauder, such that Kilpatrick as modified by Lee, Bodette, and Lauder teaches: further comprising a second magnet, wherein the first magnet is proximal to the first screen and the second magnet is proximal to the second screen (first and second magnets, first element, and second screen taught by Lauder combined with the device including the first and second screens taught by Kilpatrick as modified by Lee and Bodette), in order to obtain the benefits of securing two elements together (Lauder: [0188] and [0189]) and changing an operating state of the device (Lauder: [0070] and [0071]).

Regarding claim 14, Kilpatrick is modified in the same manner and for the same reasons set forth in the discussion of claim 4 above.  Thus, claim 14 is rejected under similar rationale as claim 4 above.
Regarding claim 15, this claim is rejected under similar rationale as claim 5 above.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-8, 12, 14-17, and 19 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 2, 4-8, 12-18, and 20-22 of U.S. Patent No. 9,904,501 in view of Kilpatrick, in further view of Lee, and in further view of Bodette.  Please see the table below.


Instant Application
US 9,904,501 (Parent)

1. A device comprising: 

     first and second screens comprising first and second display panels, respectively, the first and second display panels configured to receive input and provide a graphical output; 


     a hinge connected to the first and second screens; 

     a processor configured to generate an electromagnetic field;









     a second Hall-Effect sensor positioned on the second screen and configured to sense a second variation in the electromagnetic field and a second strength of the electromagnetic field, 

     wherein the processor is further configured to:

          determine the hinge is in an open position in which the first and second screens are not substantially back-to-back in adjacent planes based on each of the first variation in the electromagnetic field, the first strength of the electromagnetic field, the second variation in the electromagnetic field, and the second strength of the electromagnetic field;

          after determining the hinge is in the open position, determine the hinge is in a closed position in which the first and second screens are oriented substantially back-to-back in adjacent planes based on each of Attorney Docket No. 6583-161-CON-2the first variation in the electromagnetic field, the first strength of the electromagnetic field, the second variation in the electromagnetic field, and the second strength of the electromagnetic field; and 

          disable the graphical output of the second screen in response to determining the hinge is in the closed position.


1. A handheld computing device, comprising: 

     adjacent first and second screens comprising first and second display panels, respectively, to receive input from and provide graphical output to a user; 





     a plurality of electronic components comprising a processor and memory, the plurality of electronic components generating an electromagnetic field during operation; 

     a hinge connected to the first and second screens, wherein the hinge moves between a closed position and an open position; and 



2. The device of claim 1, wherein the first and second Hall-Effect sensors are positioned proximal to the first and second screens, respectively, wherein the at least one of variation in and strength of the selected magnetic field is proportional to a voltage difference across different sides of the Hall-Effect sensor, and wherein each of the first and second Hall-Effect sensors measure a respective voltage difference.
4. The device of claim 1, further comprising a first magnet configured to resist opening of the device 



5. The device of claim 4, wherein the at least one magnet comprises first and second magnets, the first magnet being proximal to the first screen and the second magnet being proximal to the second screen, wherein the first magnet is spaced from the first display panel and the second magnet is spaced from the second display panel, and wherein, when the hinge is in the closed position, the first magnet attracts the second magnet, thereby resisting opening of the device.
6. The device of claim 1, wherein the first and second display panels comprise first and second active display areas, respectively, and wherein the first and second screens have a range of rotation about the hinge of more than 180 degrees, wherein in the open position the first screen is transverse to the second screen.  

  6. The device of claim 1, wherein the first and second display panels comprise first and second active display areas and wherein the first and second screens have a range of rotation about the hinge of more than 180 degrees so that the device is foldable between an open position in which a first plane of the first screen is transverse to a second plane of the second screen and a closed position in which the first and second screens are oriented substantially back-to-back in adjacent planes.
7. The device of claim 6, wherein the hinge is configured to enable a distance between the first and second active display areas of no more than about 10 mm.  

7. The device of claim 6, wherein the hinge is configured to enable a distance between the first and second active display areas, when the first and second screens are in the fully opened position, to be no more than about 10 mm.
8. The device of claim 7, wherein the distance is no more than about 5 mm.
8. The device of claim 7, wherein the distance is no more than about 5 mm.

12. A method comprising: 

     generating an electromagnetic field by a processor of a device, wherein the device comprises first and second screens comprising first and second display panels, respectively, and a hinge connected to the first and second screens, wherein the first and second display panels are configured to receive input and provide a graphical output; 





     sensing, by a first Hall-Effect sensor positioned on of the first screen, a first variation in the electromagnetic field and a first strength of the electromagnetic field; 

     sensing, by a second Hall-Effect sensor on the second screen, a second variation in the electromagnetic field and a second strength of the electromagnetic field; 


     determining, by the processor, the hinge is in an open position in which the first and second screens are not substantially back-to-back in adjacent planes based on each of the first variation in the electromagnetic field, the first strength of the electromagnetic field, the second variation in the electromagnetic field, and the second strength of the electromagnetic field;

     determining, by the processor, the hinge is in a closed position in which the first and second screens are oriented substantially back-to-back in adjacent planes based on each of the first variation in the electromagnetic field, the first strength of the electromagnetic field, the second variation in the electromagnetic field, and the second strength of the electromagnetic field; and 




















     disabling, by the processor, the graphical output of the second screen in response to determining the hinge is in the closed position.  


12. A method, comprising: 

     providing a handheld computing device comprising first and second screens, the first and second screens comprising first and second display panels to receive input from and provide graphical output to a user, a plurality of electronic components comprising a processor and memory, and a hinge connected to the first and second screens, wherein the hinge moves between a closed position and an open position, and wherein the plurality of electronic 

     sensing, at a selected time and by at least one position sensor, at least one of a variation in and strength of a selected magnetic field comprising a magnetic field component of said generated electromagnetic field; and 






     determining, based on the sensed at least one of a variation and strength of the selected magnetic field and by the processor, relative positions of the first and second screens, wherein the handheld computing device has plural different physical states comprising at least a fully closed state in which the handheld device is fully closed and fully open state in which the handheld device is fully open, an opening transitional state in which the handheld computing device is transitioning from the fully closed state to another state, a closing transitional state in which the handheld computing device is transitioning to the fully closed state from another state, an easel state in which the handheld computing device is partially open and has a first orientation, in the first orientation the hinge is located above opposing edges of each of the first and second screens, the opposing edges of the first and second screens contacting a supporting surface, a modified easel state in which the handheld computing device is partially open and has a second orientation, in the second orientation one of the first and second screens is contacting the supporting surface and the other of the first and second screens is not contacting the supporting surface, an inbound/outbound communication state in which the handheld computing device is receiving an inbound call or making an outbound call, an image/video capture state in which the handheld computing device is capturing an image or video, 

13. The method of claim 12, wherein the at least one position comprises first and second Hall-Effect sensors positioned proximal to the first and second screens, respectively, wherein the first and second Hall-Effect sensors are positioned on opposing sides of the hinge, connecting the first and second screens, wherein the first Hall-Effect sensor is positioned near a peripheral edge of the first screen, the peripheral edge being at an opposite edge of the first screen relative to the hinge, and the second Hall-Effect sensor is positioned near the hinge connecting the first and second screens, and wherein the first and second Hall-Effect sensors are positioned on opposing sides of the first and second display panels when the first and second screens are in the fully closed state.

14. The method of claim 13, wherein the first Hall-Effect sensor is positioned near a periphery of the first screen and the second Hall-Effect sensor is positioned near the hinge, wherein the at least one of variation in and strength of the selected magnetic field is proportional to a voltage difference across different sides of the respective Hall-Effect sensor, sensors measure a respective voltage difference and wherein each of the first and second Hall-Effect.
14. The method of claim 12, wherein the device further comprises a first magnet configured to resist opening of the device when the hinge is in the closed position, wherein one or more of the first and second Hall-Effect sensors is configured to sense a magnetic field of the first magnet being sensed by the at least one of the first and second Hall-Effect sensors.  
15. The method of claim 12, further comprising at least one magnet to resist opening of the device when the hinge is in the closed position and said selected magnetic field further comprises a magnetic field of the at least one magnet.


16. The method of claim 15, wherein, in the fully closed state, each of the first and second display panels display at least one window, wherein the at least one magnet comprises first and second magnets, the first magnet being proximal to the first screen and the second magnet being proximal to the second screen, and wherein, when the hinge is in the closed position, the first magnet attracts the second magnet, thereby resisting opening of the device.
16. The method of claim 12, wherein the first and second display panels comprise first and second active display areas, respectively, and wherein the first and second screens have a range of rotation about the hinge of more than 180 degrees, wherein in the open position the first screen is transverse to the second screen.  

17. The method of claim 12, wherein the first and second display panels comprise first and second active display areas and wherein the first and second screens have a range of rotation about the hinge of more than 180 degrees so that the device is foldable between an open position in which a first plane of the first screen is transverse to a second plane of the second screen and a closed position in which the first and second screens are oriented substantially back-to-back in adjacent planes.
17. The method of claim 16, wherein the hinge is configured to enable a distance between the first and second active display areas of no more than about 10 mm.  

18. The method of claim 17, wherein the hinge is configured to enable a distance between the first and second active display areas, when the first and second screens are in the fully opened position, to be no more than about 10 mm, and wherein the magnetic field is an electromagnetic field produced by the plurality of electronic components.

19. A non-transitory computer-readable medium comprising processor-executable instructions which, when executed by a processor of a device, causes the processor to:


     generate an electromagnetic field;

     sense, by a first Hall-Effect sensor, a first variation in the electromagnetic field and a first strength of the electromagnetic field;

     sense, by a second Hall-Effect sensor a second variation in the electromagnetic field and a second strength of the electromagnetic field,  wherein the device comprises first and second 







     determine, by the processor, the hinge is in an open position in which the first and second screens are not substantially back-to-back in adjacent planes based on each of the first variation in the electromagnetic field, the first strength of the electromagnetic field, the second variation in the electromagnetic field, and the second strength of the electromagnetic field; 

     determine, the hinge is in a closed position in which the first and second screens are oriented substantially back-to-back in adjacent planes based on each of the first variation in the electromagnetic field, the first strength of the electromagnetic field, the second variation in the electromagnetic field, and the second strength of the electromagnetic field; and 





















     disable the graphical output of the second screen in response to determining the hinge is in the closed position.  


20. A tangible and non-transient computer readable medium comprising microprocessor executable instructions that, when executed by the microprocessor, causes the microprocessor to execute instructions comprising: 



     instructions to sense, at a selected time and by at least one position sensor, at least one of a variation in and strength of a selected magnetic field in a handheld computing device, the handheld computing device comprising first and second screen assemblies, the first and second screen assemblies comprising first and second display panels to receive input from and provide 

     instructions to determine, based on the sensed at least one of a variation and strength of the selected magnetic field and by the processor, relative positions of the first and second screens, wherein the handheld computing device has plural different physical states comprising a fully closed state in which the handheld device is fully closed, fully open state in which the handheld device is fully open, an opening transitional state in which the handheld computing device is transitioning from the fully closed state to another state, a closing transitional state in which the handheld computing device is transitioning to the fully closed state from another state, an easel state in which the handheld computing device is partially open and has a first orientation, in the first orientation the hinge is located above opposing edges of each of the first and second screens, the opposing edges of the first and second screens contacting a supporting surface, a modified easel state in which the handheld computing device is partially open and has a second orientation, in the second orientation one of the first and second screens is contacting the supporting surface and the other of the first and second screens is not contacting the supporting surface, an inbound/outbound communication state in which the handheld computing device is receiving an inbound call or making an outbound call, an image/video capture state in which the handheld computing device is capturing an image 

21. The computer readable medium of claim 20, wherein the at least one position sensor comprises first and second Hall-Effect sensors positioned proximal to the first and second screens, respectively, wherein the first and second Hall-Effect sensors are positioned on opposing sides of the hinge, connecting the first and second screens, wherein the first Hall-Effect sensor is positioned near a peripheral edge of the first screen, the peripheral edge being at an opposite edge of the first screen relative to the hinge, and the second Hall-Effect sensor is positioned near the hinge connecting the first and second screens, and wherein the first and second Hall-Effect sensors are positioned on opposing sides of the first and second display panels when the first and second screens are in the fully closed state.

22. The computer readable medium of claim 21, wherein the first Hall-Effect sensor is positioned near a periphery of the first screen and the second Hall-Effect sensor is positioned near the hinge, wherein the at least one of variation in and strength of the selected magnetic field is proportional to a voltage difference across different sides of the respective Hall-Effect sensor, and wherein each of the first and second Hall-Effect sensors measure a respective voltage difference.


In comparing independent claim 1 of the instant application with claims 1, 2, and 6 of US 9,904,501, claims 1, 2, and 6 of US 9,904,501 do not recite:
the processor is further configured to: 
disable the graphical output of the second screen in response to determining the hinge is in the closed position.
Kilpatrick (FIGs. 8 and 15-17) teaches: 
a processor (810; FIG. 8 and [0100]) is further configured to: 
disable a graphical output of a second screen (1502) in response to determining a hinge (1505; FIG. 15) is in a closed position ([0120]) (e.g., in a closed position, display surfaces 1504 and 1502 are inactive in a second predetermined configuration) (FIG. 15 and see [0118] and [0121]),
as recited in independent claim 1, and similarly in independent claims 12 and 19.
Further, Kilpatrick as modified by Lee and Bodette teaches:
a processor configured to generate an electromagnetic field (Kilpatrick: FIG. 8 and [0100] (a processor); Bodette: see [0030] (a processor configured to generate an electromagnetic field); i.e., processor taught by Bodette combined with the processor taught by Kilpatrick as modified by Lee; the motivations to combine the references are the same as discussed in claim 1 in the Claim Rejections - 35 USC § 103 section above);
the processor is further configured to (Kilpatrick: FIGs. 8 and 15, [0100], [0101], and [0117]-[0121] (the processor 810 is further configured to)): 
determine the hinge is in an open position in which the first and second screens are not substantially back-to-back in adjacent planes based on each of the first variation in the electromagnetic field, the first strength of the electromagnetic field, the second variation in the electromagnetic field, and the second strength of the electromagnetic field (Kilpatrick: see FIG. 17, [0100], [0117], [0118], [0120], [0121], and Lee: [0119]; also: FIGs. 12 and 14, [0121], [0125], and [0128], see also FIGs. 16 and 18  (a Hall-Effect sensor configured to sense a variation in and a strength of an electromagnetic field); Bodette: see [0030] (a processor configured to generate an electromagnetic field); i.e., electromagnetic field taught by Bodette and the Hall-Effect sensor configured to sense a variation in and a strength of an electromagnetic field taught by Lee combined with the processor, first and second Hall-Effect sensors, determine the hinge is in an open position, and first and second screens taught by Kilpatrick; the motivations to combine the references are the same as discussed in claim 1 in the Claim Rejections - 35 USC § 103 section above);
after determining the hinge is in the open position (Kilpatrick: see FIGs. 16 and 17, [0100], [0117], [0118], and [0120]-[0123] (after determining the hinge 1505 is in the open position)), determine the hinge is in a closed position in which the first and second screens are oriented substantially back-to-back in adjacent planes based on 2Serial No. 16/727,477each of Attorney Docket No. 6583-161-CON-2the first variation in the electromagnetic field, the first strength of the electromagnetic field, the second variation in the electromagnetic field, and the second strength of the electromagnetic field (Kilpatrick: see FIG. 15, [0100], and [0117]-[0121] (a first Hall-Effect sensor 1512 positioned on first screen 1504 configured to sense a first variation in position or movement of first and second display panels; a second Hall-Effect sensor 1516 positioned on second screen 1502 configured to sense a second variation in position or movement of the first and second display panels; determine the hinge 1505 is in a closed positon (folded closed configuration) in which the first 1504 and second 1502 screens are oriented substantially back-to-back in adjacent planes based on each of the first variation in the position or movement of the first and second display panels and the second variation in the position or movement of the first and second display panels); Lee: [0119]; also: FIGs. 12 and 14, [0121], [0125], and [0128], see also FIGs. 16 and 18 (a Hall-Effect sensor configured to sense a variation in and a strength of an electromagnetic field); Bodette: see [0030] (a processor configured to generate an electromagnetic field); i.e., electromagnetic field taught by Bodette and the Hall-Effect sensor configured to sense a variation in and a strength of an electromagnetic field taught by Lee combined with the processor, first and second Hall-Effect sensors, determine the hinge is in a closed position, and first and second screens taught by Kilpatrick; the motivations to combine the references are the same as discussed in claim 1 in the Claim Rejections - 35 USC § 103 section above),
as recited in independent claims 1, 12, and 19. 
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify the handheld computing device of US 9,904,501 to include: a processor is further configured to: disable a graphical output of a second screen in response to determining a hinge is in a closed position, as Kilpatrick, in order to obtain the benefits of saving power and preventing accidental input when a handheld computing device is in a closed position.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571)270-7836.  The examiner can normally be reached on Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in U.S.A. OR Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626


/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        11/18/21B